Appeal from an award of disability compensation under the Workmen’s Compensation Law. Claimant received a serious injury to his leg. Some three or four weeks subsequent to this injury symptoms of mental illness developed, and he was later committed to an institution for the insane. The State Industrial Board has found that the injuries to his leg and their resultant effects precipitated an acute confusional psychosis, which necessitated claimant’s removal and confinement in the State hospital for the insane. There is no proper evidence in the record to sustain this finding. There does appear in the record, however, an unverified medical report made by a physician, who was not sworn as a witness, which would have sustained this finding if made under oath. Upon a rehearing this statement may be properly sworn to, thus sustaining an award. Award reversed and claim remitted, with costs to the appellant against the State Industrial Board. Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ., concur.